DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on December 17, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10851297 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	Claims 1-29 are pending in the instant application.

Allowable Subject Matter
Claims 1-29 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 1, and specifically comprising the limitation directed to the shell comprising a third semiconductor nanocrystal, wherein the second semiconductor nanocrystal has a different composition from each of the first semiconductor nanocrystal and the third semiconductor nanocrystal, wherein an energy bandgap of the second semiconductor nanocrystal is smaller than an energy bandgap of the first semiconductor nanocrystal and an energy bandgap of the third semiconductor nanocrystal, wherein the quantum dots do not comprise cadmium, wherein the quantum dots are configured to emit green light, and wherein an average 
Regarding claims 2-26, the claims are allowable for the reasons given in claim 1 because of their dependency status from claim 1.
Regarding claim 27, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 27, and specifically comprising the limitation directed to the shell comprising a third semiconductor nanocrystal, wherein the second semiconductor nanocrystal has a different composition from each of the first semiconductor nanocrystal and the third semiconductor nanocrystal, wherein an energy bandgap of the second semiconductor nanocrystal is smaller than an energy bandgap of the first semiconductor nanocrystal and an energy bandgap of the third semiconductor nanocrystal, wherein the quantum dot does not comprise cadmium, wherein the quantum dot is configured to emit green light having a wavelength of from about 500 nm to about 560, and wherein a size of the quantum dot is from about 4 nm to about 7 nm, in combination with the remaining limitations. This limitation has not been found, taught, suggested or render obvious by the prior art of the record with a reasonable expectation of success, which it makes this claim allowable over the prior art.
Regarding claims 28-29, the claims are allowable for the reasons given in claim 27 because of their dependency status from claim 27.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE M DIAZ/Examiner, Art Unit 2879       

/JOSEPH L WILLIAMS/Primary Examiner, Art Unit 2879